Barker, J.
These cases are here upon a statement of the evidence and the defendants’ exception to the refusal to rule *474that upon all the evidence the plaintiffs were not entitled to recover. The defendants’ only contention before us is that there was no evidence tending to prove that the accident to the person, who was the husband of the plaintiff in the first case, and the father of the plaintiffs in the other cases, was due to his intoxication. He was run over by the cars of a steam railroad at a road crossing near a passenger station to which he walked in an intoxicated condition from the defendants’ saloon. At the station, shortly before he was run over, he had purchased a ticket for the place where he lived. He failed to take the train, and after it had gone went to the waiting-room and lay down upon a settee. He left the station, in consequence of the advice of the station-master, going out by the door leading to the tracks. He testified that he did not remember leaving the saloon, nor anything that happened afterward until he was sitting on the track with both feet crushed. From all this it is a reasonable inference that the accident was due to his intoxication. See Commonwealth v. Doherty, 137 Mass. 245. Just how the accident happened, if due to his intoxication, was immaterial.

Exceptions overruled.